

116 S971 IS: Ensuring FEHBP Coverage During Shutdowns Act
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 971IN THE SENATE OF THE UNITED STATESApril 1, 2019Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to clarify that during a lapse in appropriations certain
			 services relating to the Federal Employees Health Benefits Program are
			 excepted services under the Anti-Deficiency Act, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Ensuring FEHBP Coverage During Shutdowns Act. 2.Designating certain FEHBP-related services as excepted services under the Anti-Deficiency Act (a)In generalSection 8905 of title 5, United States Code, is amended by adding at the end the following:
				
 (i)In the event of a lapse in appropriations, the Director of the Office of Personnel Management shall designate any officer or employee who performs services relating to enrolling individuals in a health benefits plan under this chapter, or changing the enrollment of an individual already so enrolled due to a qualifying life event, as an excepted employee (as defined in section 1341(c) of title 31)..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act.